SUPPLEMENTAL NOTICE OF ALLOWABILITY
I. Introduction
A)	Patent Undergoing Reissue 
This Supplemental Notice of allowance is being mailed to address the March 2017 IDS. Applicant called asking for the Examiner to consider two documents crossed out on a previously mailed version of the March 2017 IDS, entered as July 2019 List of References cited by Applicant. (See attached Interview Summary). 
  This supplemental Notice of Allowability concerns reissue of U.S. Patent No. 8,976,711 (“711 Patent”). The 711 Patent issued on March 10, 2015, and was titled, “SIMPLE TOPOLOGY TRANSPARENT ZONING IN NETWORK COMMUNICATIONS.” 
The 711 Patent is based upon U.S. Application No. 13/646,481 (“481 Application” or “base application”), filed Oct 05, 2012. 
The Examiner finds that the earliest effective filing date entitled to this applications is October 07, 2011.  See subsequent sections for evaluation of the effective filing date.    

B)	Summary of this Proceeding  
1.  	Application for Reissue Filed: On March 10, 2017 the application for reissue of the ‘711 Patent was filed. The reissue application was assigned U.S. Application No. 15/455,668 (“668 Application or instant reissue application”). Patent claims 1-16 and new claims 17-26 were filed. Claims 1, 9, 13, and 24 are the independent claims. 
2.	AIA  Governance: Because this instant reissue application has a filing date of March 10, 2017 after the September 16, 2012 AIA  rule changes, this instant reissue application is examined under rule changes enacted under Leahy–Smith America Invents Act (AIA ). See Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.  As such, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.
3.	Non Final Action: On July 23, 2019 a non final office action was issued (“July 2019 Non Final Action”). The drawings were objected to under 37 CFR § 1.183 as not showing every feature of the claimed invention. Claims 1-26 were rejected based on §112 ¶ 2, §103 (a), and § 251 (incorrectly filed declaration).
4.	Applicant Response: On October 23, 2019 the Office received an Applicant response (“Oct 2019 Applicant Response”). A drawing sheet for Figure 4B was submitted (“Oct 2019 Drawings”).  Claims 1-26 were submitted (“Oct 2019 Claims”).  Claims 1, 9, 13 and 24 were the independent claims. Claims 1, 9, 13 and 24 were amended. 
5.	Final Action: On January 17, 2020 a final office action was issued (“Jan 2020 Final Action”). The drawings were again objected to under 37 CFR § 1.183 as not showing every feature of the claimed invention. The Examiner found the drawings were still insufficient.  The Oct 2019 Drawings had not included claimed process steps.  Claims 1-26 were pending and rejected. Claims 9-12 were rejected under §103. Claims 1-5, 8-12, 24, 25 and 26 were rejected based upon non-statutory double patenting.  
6.	Applicant Response: On May 18, 2020 the office received an Applicant response (“May 2020 Applicant Response”). The response include a request for continued examination (“May 2020 RCE”). No drawings were submitted. Applicant argued the drawing requirement. Claims 1-26 were submitted (“May 2020 Claims”).  Claims 1, 9, 13 and 24 are the independent claims. Claims 1, 8, 9, 13, 16 and 24 were submitted as amended.
7.	Non Final Action: On April 16, 2021 a non final office action was issued (“April 2021 Non Final Action”). The drawings objected to under 37 CFR § 1.183 was maintained. Claims 1-5, 8-12, 24, 25 and 26 were rejected based upon Non-Statutory Double Patenting. Claims 1-5, 8-12, 24, 25 and 26 were deemed otherwise allowable. Claims 6 and 7 were objected to as be allowable but dependent on a rejected base claim. 
8.	Applicant Response: On July 14, 2021 the Office received an Applicant response (“July 2021 Applicant Response”). The July 2021 Applicant Response included, among other things: remarks (“July 2021 Remarks”); claims (“July 2021 Claims”); a drawing replacement sheet including Figure 13 with the claimed process steps (“July 2021 Drawings”); and a terminal disclaimer (“July 2021 Terminal Disclaimer”). Claims 1-26 were submitted.  Claims 1, 9, 13 and 24 are the independent claims. 
9.	Allowance: On August 09, 2021 the Office issued a Notice of Allowance (“Aug 2021 Notice of Allowance”). The Examiner found the July 2021 Drawings sufficient to overcome the objections under 37 CFR § 1.183. Claims 1-26 were allowed.
10.	Applicant Response: On August 13, 2021 the Office received an Applicant response (“Aug 2021 Applicant Response”). The response included a request for continued examination (“Aug 2021 RCE”) with an information disclosure statement (“Aug 2021 IDS”).  No claims or arguments were submitted.  
11.	Miscellaneous Communication to Applicant: On August 18, 2021 the Office issued a Miscellaneous Communication to Applicant (“Aug 2021 MISC Communication”) including a Notice to File Corrected Application Papers (“Aug 2021 NTFCAP”). The Aug 2021 NTFCAP indicated that the Oct 2019 Drawings and the July 2021 Drawings were not labeled as one of: “New” or “Amended” or “Cancelled.”
12.	Applicant Response: On Sept 22, 2021 the Office received an Applicant response (“Sept 2021 Applicant Response”). The response include corrected drawings labeled as “Amended” (“Sept 2021 Drawings”) and remarks (“Sept 2021 Remarks”).
13.	Notice of Allowance: On February 04, 2022 a notice of allowance was mailed (“Feb 2022 Notice of Allowance”). 
14.	Interview: On April 15, 2022 an interview was conducted with the Applicant. (“April 2022 Interview”).  Applicant called that two documents of the March 2017 IDS be considered and indicated where in the file record those documents could be found. 
    
II. Status of Claims 
A)	Claims Addressed in this Proceeding.
Patented Claims: Claims 1-16 were the patented claims (“Patented Claims”).
New Claims:  New claims 17-26 were added in this instant reissue application (“New Claims”).
Cancelled Claims: No claims have been cancelled (“Cancelled Claims”). 
Pending Claims: Claims 1-26 are pending (“Pending Claims”).
Examined Claims: Claims 1-26 are examined in this Office action (“Examined Claims”).

B)	Claim Status As a Result of This Office Action
As a result of this Office action, claims 1-26 are allowed. 

IV. Pre-AIA  First to Invent
Because the record indicates an effective filing date of October 07, 2011 prior to the AIA  first inventor to file date of March 16, 2013, the present application is being examined under the pre-AIA  first to invent provisions.

V.  Acknowledgements
1.	Request for Continued Examination (RCE): A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after prosecution was closed due to allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowance of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
2.	Information Disclosure Statements: All documents from the March 2017 IDS and Aug 2021 IDS has been considered. The IDS documents have been considered and placed of record in the file wrapper.
3.	Drawings: The Sept 2021 Drawings satisfy the requirements set forth in the Aug 2021 MISC Communication.  Accordingly the drawings are entered in the file.  
4.	Patent Term: Based upon review of the file record, the Examiner finds that the Patent term ‘has not’ expired. In addition the Examiner finds that the file record indicates that the 3.5 year maintenance fee has been posted.  
5.	Litigation: Based upon a review of statements as set forth in the Sept 2021 Remarks and an Examiner updated review of the file wrapper itself the Examiner finds that the 711 Patent is not involved in litigation. 
6.	Other Post Grant Proceedings: Based upon review of statements as set forth in the Sept 2021 Remarks and a review of the file wrapper the Examiner cannot locate any post grant proceedings involving the 711 Patent.
7.	Terminal Disclaimer Approved: The July 2021 Terminal disclaimer was electronically approved on July 14, 2021. 

VI. Priority
The Examiner has reviewed the file record and finds that this instant reissue application claims the following priority. 
1.	First, the Examiner has reviewed the application data sheet and finds that this instant reissue application is based upon U.S. Patent Application No. 13/646,481 filed on Oct 05, 2012 which claims domestic priority to U. S. provisional application 61/545,050 (“050 Application”), filed Oct 7, 2011.  
2.	Second, based upon the application data sheet the Examiner finds that this instant reissue application does not claim foreign priority.  
Because this application claims domestic priority based upon the ‘050 filed October 07, 2011 and does not claim foreign priority the Examiner finds that the record indicates priority to October 07, 2011 and a claim to effective filing date of October 07, 2011.

VII.	Terms Applied
	PHOSITA -	A Person Having Ordinary Skill in the Art
BRI -	Broadest Reasonable Interpretation
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP § 1412.02.   

VIII. Claim Interpretation
This section is the same as set forth in the last office action. 
During examination, claims are given the broadest reasonable interpretation (BRI) consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq. 

A)	Lexicographic Definitions
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that Applicant is not their own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the Broadest Reasonable Interpretation (BRI)
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Processor:  "1: one that processes 2. a: (1) a computer (2) The part of a computer system that operates on data – called also a central processing unit b : a computer program (as a compiler) that puts another program into a form acceptable to the computer " Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.2
2.	Microprocessor:  “A central processing unit (CPU) on a single chip.” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
3.	Computer: “Any machine that does three things: accepts structured input, processes it according to prescribed rules, and produces the results as output. . . ” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
4.	Data Structure: “An organizational scheme, such as a record or array, that can be applied to data to facilitate interpreting the data or performing operations on it.” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994. 
5.	Edge Nodes or Border Nodes: a router, hub or gateway at the boarder of a defined region of a data communication network having a processor, memory with routing tables, and a program for routing data between interfaces for data links internal to the defined region and interfaces for data links external to the defined region. See for example: Ovadia (US 2005/0068968) Abstract, Par [0136], Figure 11; and Aysan (US 2005/0025069) at Abstract, Par [0010] [0063] to [0066] and Figure 14; and Beshai et al. (U.S. 6,771,651) at C1:L12-34, C2:L1-15, C5:L1-15, all discussing routers, hubs, gateways and modules with interfaces and routing table programs to route data within an autonomous data communication networks with areas defined by routers, gateways, or hubs at what is defined as the edge of the area or network. 
6.	Memory: “Circuitry that allows information to be stored and retrieved. In the most general sense, memory can refer to external systems such has disk drives or tape drives; in common usage, it refers only to the fast semiconductor storage (RAM) directly connected to the processor.” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
7.	Router: 
Source a) “one that routes.”  Merriam - Webster's Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., 1994.
Source b)	“An intelligent device that connects like and unlike networks.” Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998, describing gain an increase in signal power via an electronic device boosting the signal.

C)	35 U.S.C. § 112 ¶6
A second exception is when a claimed phrase is interpreted in accordance with § 112 ¶ 6. See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I)	The Examiner finds that the following phrases, from independent claims 1, 9, 13,  and 24 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 
“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” 
-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1: “the TTZ edge node . . . configured to connect to the TTZ internal node via an internal link; and a plurality of neighboring external nodes connected to the TTZ edge node via a plurality of external links . . . distribute link state advertisements (LSAs) describing the internal link to the TTZ internal node but not to the neighboring external nodes . . . distribute a plurality of first LSAs describing the plurality of external links to the plurality of neighboring external nodes . . . distribute a plurality of second LSAs describing the plurality of external links and the internal  link to each of the plurality of TTZ nodes,” as in claim 1 lines 8-14.  

Functional Phrase #2: “second LSAs comprises: a LSA header comprising a link state type field; and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an bit flag, to indicate whether a link is external or internal with respect to the TTZ,” as in claim 1 lines 14-18.

Functional Phrase #3: “each LSA comprises a LSA header containing a link state type field specifying a router LSA type and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an I bit flag, to indicate whether a link is external or internal with respect to the TTZ,” as in claim 9 lines 9-12.

Functional Phrase #4: “a memory configured to store a topology graph comprising information regarding the first and second neighboring network nodes  and the first and second links,” as in claim 13 lines 6-7.

Functional Phrase #5: “a processor configured to: generate a first link state advertisement (LSA) describing the first and second links; send the first LSA to the second neighboring network node; generate a second LSA describing the first link and a third link between the network node and an additional network node but containing no information about the second link to hide the second link from the first neighboring network node when the second LSA is received by the first neighboring network node; and send the second LSA to the first neighboring network node, and wherein the additional router network node is also located within the AS,” as in claim 13 lines 14-24.

Functional Phrase #6: “the TTZ edge node is configured to distribute: a first link state advertisement (LSA) to the external node . . . and a second LSA to the TTZ internal node,” as in claim 24 lines 5-6 and 8-9.

Functional Phrase #7: “first LSA describing the external link but containing no information about the internal link to hide the internal link from the external node when the first LSA is received by the external node,” as in claim 24 lines 6-8.

Functional Phrase #8: “second LSA describing the external link and the internal link and including a LSA header, the LSA header containing a link state type field and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an I bit flag, to indicate whether a link is external or internal with respect to the TTZ,” as in claim 24 lines 9-12.

a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrases #1 to Functional Phrase #8, identified above, do not use the phrase “means for.” Therefore the issue arising under Invocation Prong (A) then becomes whether or not Functional Phrases #1 to Functional Phrase #8, including the claimed: “TTZ edge node [to perform the claimed functions]” “LSA [to perform the claimed functions]” “memory [to perform the claimed functions]” and “processor [to perform the claimed functions]” are generic placeholders for “means.”
First, within Functional Phrases #1 to Functional Phrase #8, (and construing the claim according to the required precepts of English grammar), ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ are nouns while ‘the’ ‘‘second’ ‘each’ ‘a’ and ‘first’ are adjectives.  Moreover and based upon a review of the entire Functional Phrases #1 to Functional Phrase #8 the only structural nouns3 in the entire Functional Phrases #1 to Functional Phrase #8 are  ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor.’ In other words, although there may be other nouns within the phrases (e.g. “first link” and “neighboring network node” as in Functional Phrase #5), these other nouns within Functional Phrases #1 to Functional Phrase #8 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor.’
Second, the Examiner has reviewed the specification of the 711 Patent and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ denote sufficient structure to perform the entire claimed functions. From review of the 711 Patent specification, and with particular emphasis on C1:L25-65, C2:L8-15 C13:L30-55, the Examiner concludes that the specification describes the structure of a ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’, respectively, as a standard node/router, standard data structure ‘link state advertisement’ used for routing, standard ROM or RAM Memory, or standard processor such as a CPU, respectively.  However, the Examiner finds that a PHOSITA understands that a standard node/router, standard data structure ‘link state advertisement’ used for routing, standard ROM or RAM Memory, or standard processor such as a CPU, (by themselves), cannot perform the entire claim function. Other structural elements are needed to perform the function of Functional Phrase #1 to Functional Phrase #8 (See “b) 3-Prong Analysis Prong (B)” immediately below for a precise indication of the function of Functional Phrase #1 to Functional Phrase #8.)
Second, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ have achieved recognition as nouns denoting structure having the claimed functions.  Based upon a review of these dictionaries, the Examiner is unable to locate sufficient evidence that ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ have achieved recognition as a nouns denoting structure for performing the claimed functions. In fact the Examiner finds that the term ‘TTZ edge node’ ‘LSA’ alone are not described in general dictionaries and subject matter specific dictionaries. However based upon the 711 Patent specification describing the TTZ edge node as a router, an LSA as a data structure the best the Examiner can determine is that ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor,’ respectively, are a standard router, a standard data structure such as record or array of data, a standard RAM or ROM, or a standard CPU, respectively. See e.g. § B, above in this Office Action titled “'Sources' for the Broadest Reasonable Interpretation (BRI).” 
However, the Examiner finds that A PHOSITA understands that a standard router, a standard data structure such as record or array of data, a standard RAM or ROM, or a standard CPU cannot perform the entire claim function. Other structural elements are needed.
Finally, the Examiner has reviewed the prior art for evidence that ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ has an art-recognized structure to perform the entire claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ have an art-recognized structure to perform the entire claimed function. For example, Ovadia et al. U.S. 2005/0068968 (”Ovadia”) is relevant because the reference is directed to data networks similar to this instant reissue application and was classified in CPC H04L similar to the '711 Patent. Accordingly Ovadia appears relevant.  
Ovadia Figure 11, Par [0023] [0136] [0139] and [0140] shows and edge node or edge router, as a standard boarder gateway router (BGP router), with a standard memory described as a standard RAM or ROM storing and delivering standard link state advertisements identified as standard data structures Figure 8, and controlled by a standard CPU.  However, the Examiner finds that a PHOSITA understands that a standard boarder gateway router (BGP router), a standard RAM or ROM memory, a standard link advertisement data structure and a standard CPU cannot perform the entire claim function. Other structural elements are needed.
Accordingly the Examiner concludes that the phrases ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ as set forth in Functional Phrases #1 to Functional Phrases #8 are being used as a generic term for structure(s) for performing the function, and therefore a generic placeholder for the phrase “means for” performing the function.  Because ‘TTZ edge node’ ‘LSA’ ‘memory’ and ‘processor’ are merely a generic place holders having insufficient structure (if any) to perform the entire claimed function, the Examiner concludes that Functional Phrase #1 to Functional Phrase #8 meet invocation Prong (A).
b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).

Based upon a review of the claim, the Examiner finds that the functions associated with Functional Phrase #1 to Functional Phrase #8 are as follows:  

Function of Functional Phrase #1: “connect to the TTZ internal node via an internal link; and a plurality of neighboring external nodes connected to the TTZ edge node via a plurality of external links . . . distribute link state advertisements (LSAs) describing the internal link to the TTZ internal node but not to the neighboring external nodes . . . distribute a plurality of first LSAs describing the plurality of external links to the plurality of neighboring external nodes . . . distribute a plurality of second LSAs describing the plurality of external links and the internal  link to each of the plurality of TTZ nodes.” 

Function of Functional Phrase #2: “comprises: a LSA header comprising a link state type field; and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an bit flag, to indicate whether a link is external or internal with respect to the TTZ.” 

Function of Functional Phrase #3: “comprises a LSA header containing a link state type field specifying a router LSA type and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an I bit flag, to indicate whether a link is external or internal with respect to the TTZ.” 

Function of Functional Phrase #4: “store a topology graph comprising information regarding the first and second neighboring network nodes  and the first and second links.” 

Function of Functional Phrase #5: “generate a first link state advertisement (LSA) describing the first and second links; send the first LSA to the second neighboring network node; generate a second LSA describing the first link and a third link between the network node and an additional network node but containing no information about the second link to hide the second link from the first neighboring network node when the second LSA is received by the first neighboring network node; and send the second LSA to the first neighboring network node, and wherein the additional router network node is also located within the AS.” 

Function of Functional Phrase #6: “distribute: a first link state advertisement (LSA) to the external node . . . and a second LSA to the TTZ internal node.” 

Function of Functional Phrase #7: “describing the external link but containing no information about the internal link to hide the internal link from the external node when the first LSA is received by the external node.” 

Function of Functional Phrase #8: “describing the external link and the internal link and including a LSA header, the LSA header containing a link state type field and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an I bit flag, to indicate whether a link is external or internal with respect to the TTZ.” 

Because Functional Phrase #1 to Functional Phrase #8 include the functions expressly noted above, the Examiner concludes that Functional Phrase #1 to Functional Phrase #8 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within the functional phrases will have their ordinary and accustomed meaning.
c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1 to Functional Phrase #8 the Examiner finds that Functional Phrase #1 to Functional Phrase #8 do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.   In fact, the Examiner finds that Functional Phrase #1 to Functional Phrase #8 recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #1 to Functional Phrase #8 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 to Functional Phrase #8 meets invocation Prong (C).
Because Functional Phrase #1 to Functional Phrase #8 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1 to Functional Phrase #8 invokes § 112 ¶ 6.

d)	Corresponding Structures. 
For Functional Phrase #1 #5 and #6: Based upon a review of the original disclosure of the 711 Patent, the Examiner finds corresponding structure for Functional Phrase #1 is a router or node 1400, Figure 14 of 711 Patent ingress ports 1410 and associated receiver 1412, egress ports 1430 and associated transmitter 1432 processors 1420, such as a general processor, microprocessor, CPU, or specialized processor ASIC, FPGA or DSP connected to and working with memory 1422. The memory 908 holding an algorithm comprised of steps 1310-1360 of the algorithm described as Figure 13 of the 711 Patent (See 711 Patent at C13:L30-67). The processor is thereby a specialized programmed processor operating according to the instructions. The Examiner finds that to realize the Function of Functional Phrase #1 the corresponding structure must include some more specific underlying steps or pre-steps including inter alia:
 (1) 	Step 1320 of Figure 13 must include: (1) identify the internal nodes and external nodes based upon node ID; (2) construct first Link State Advertisements and set the first LSA’s bit flags to one for the internal nodes to zero for nodes external as in Figure 12a to 12c of the 711 Patent; (3) flood the first LSA’s to all nodes of the TTZ internal to the TTZ (See ‘711 Patent at C11:L62-67, C12:L1-15 and  C12:L44-67).
(2)	Step 1330 and 1340 of Figure 13 must include: (1) identify the external nodes based upon node ID; (2) construct second Link State Advertisements for all external links as shown in Figure 12b of the 711 Patent; (3) set the bit flag to zero in the LSA the 711 Patent; and send the second LSA’s to all nodes external to the TTZ (797 Patent at 12:L16-30 and C13:L1-30).  
For Functional Phrase #2, #3, #7 and #8: Based upon a review of the original disclosure of the 711 Patent, the Examiner finds corresponding structure for Functional Phrase #2 is a data structure Figure 10 and Figure 11 of 711 Patent. The data structure formed and stored in memory of router or node 1400, Figure 14 of 711 then distributed to other routers.  The data structure having bit fields with indications as described in the 711 Patent C10:L65-67 and C11:L1-24 and including the I bit field with bit pattern described in the ’711 Patent, C11:L25-62.  
For Functional Phrase #4: Based upon a review of the original disclosure of the 711 Patent, the Examiner finds corresponding structure for Functional Phrase #4 is a processor controlled memory 908 holding an algorithm step 1350, Figure 13 the processor and memory performing step 1350 to form a data structure in the memory by analyzing the LSA received in step 1340 and storing information that forms a data structure that describes the network.
II)	The Examiner finds that dependent claims 2-8, 10-12, 14-13, 25 and 26 modify claims 23 and 28 without removing the functional phrases, recited above, from governance of 35 U.S.C. §112 Sixth Paragraph. Additionally the Examiner finds that claims 2-8, 10-12, 14-13, 25 and 26  do not alter the Examiner interpretation of corresponding structure recited above. 
Accordingly, claims 2-8, 10-12, 14-13, 25 and 26 are interpreted the same as recited above for the corresponding structures.   

D)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP §2181 (II)(B):
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP § 2181 (II) (B).


E)	Overcoming Invocation of §112 ¶ 6
If applicant does not intend to have the claim limitation(s) treated under § 112 (f) or pre-AIA  § 112 ¶ 6, applicant may amend the claim(s) so that it/they will clearly not invoke or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of § 112 (f) or pre-AIA  § 112 ¶ 6.
For more information, see MPEP §§ 2173; 2181 et seq.

F)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above that except for the term “non control information,” the Applicant is not his own lexicographer and for functional phrases that invoke § 112 ¶ 6 those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke §112, ¶ 6, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP §§ 2173; 2181 et seq.

XII. Allowable Subject Matter
Claims 1-26 are allowed. The following is an Examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, 13, and 24: The prior art of record fails to teach: a corresponding structure for Functional Phrase #1 and Functional Phrase #2, as in claim1; a corresponding structure for Functional Phrase #3, as in claim 9; a corresponding structure for Functional Phrase #4 and Functional Phrase #5, as in claim 13; and a corresponding structure of Functional Phrase #6, Functional Phrase #7 and Functional Phrase #8, as is claim 24. 
Lehane et al. (US 2006/0056328) and Yadav et al. (US 2009/0172190) are exemplary references. Lehane in view of Yadav disclose a system and method of configuring a topology transparent zone (TTZ) of an autonomous system (AS) with external and internal nodes, as in the claims of this instant reissue proceeding. See for example Lehane Figure 1 below Par [0009] [0010] and [0035], describing Figure 1 and Yada See Yadav, Figure 1, not shown herein, and Par [0030] below discussing that an Autonomous System, includes sub zones, e.g. 103, with edge router 105 in the zone and ABR router that is part of zone 102 connected to external nodes.).  
                            
    PNG
    media_image1.png
    230
    360
    media_image1.png
    Greyscale

Lehane in view of Yada discloses assigning a TTZ identifier (ID) to a plurality of internal links that interconnect a plurality of TTZ nodes located within the TTZ (See Lehane, at Par [0037] [0041] Par [0038] above, where Lehane discusses forming adjacencies and link states of the routers within the AS and assigning a common IP address to the set of interfaces. Lehane in view of Yada discloses wherein each of the plurality of internal links interconnects a pair of the plurality of TTZ nodes, wherein the plurality of TTZ nodes includes at least one edge node and at least one internal node (See for example, Lehane Figure 1 above and Par [0009] [0010] and [0034].  Lehane discloses sending a link state advertisement (LSA) from each of the at least one edge node via a plurality of external links to each of a plurality of neighboring external nodes (See, Figure 4 below, and See Lehane at Par [0035], Par [0038] [0064] and [0069] discussing that the border routing protocol (BGP)  and internal routing protocol (IGP) are applied at the external border routers and internal routers in each Autonomous Network (AS), of Figure 1 above to distribute the LSA’s below). 
                  
    PNG
    media_image2.png
    253
    343
    media_image2.png
    Greyscale
  
Lehane Figure 4. 
Lehane in view of Yada discloses wherein each LSA comprises a LSA header containing a link state type field specifying a router LSA type and a number of router link fields, wherein each router link field comprises a bit flag, denoted as an I bit flag, to indicate whether a link is external or internal with respect to the TTZ wherein the topology graphs do not contain any information regarding the at least one internal node or the plurality of internal links (See Lehane Figure 4, above, and Par [0035] Par [0053] [0054] Par [0064] [0069] discussing the system above in Figure 1 a Border Gateway Protocol BGP is applied to distribute LSA’s to edge routers where the LSA’s in Figure 4 do not have the internal link). 
  Accordingly, Lehane in view of Yada disclose a similar system and process for distributing LSA’s in a data system.   However, as noted above the corresponding structures for Functional Phrases #1 to # 7 require a particular algorithm for identifying the links and forming particular data structures with the particular bit fields as described in the algorithms for Functional Phrases #1 to # 7 to form LSA’s a shown in Figures 10, and 12a to 12c and described in the specification of the ‘711 Patent. 
Lehane and Yada do show the particular algorithms and data structure outlined in the corresponding structures for Functional Phrases #1 to #7.  Accordingly, claims 1, 9, 13, and 24 are allowed over the prior art of record. 
Regarding dependent claims 2-8, 10-12, 14-23, 25 and 26: Dependent claims 2-8, 10-12, 14-23, 25 and 26 are allowed based upon their respective dependencies on independent claims 1, 9, 13 and 24. 

XII. Conclusion
Claims 1-26 are allowed.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        






Conferees: 

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971)(noting that its appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        3 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.